Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's Request for Continued Examination filed January 28, 2021, with the submission filed on December 21, 2020, that includes a response to the Final Office Action mailed October 28, 2020, has been entered. Claims 21 and 25 have been amended; claims 1-20 have been canceled; and no claims have been newly added. Claim 31 has been withdrawn. Claims 21-30 and 32 are currently under examination in the application. 
Claim Objections
Claim 25 remains objected to for the following:
1. The phrase “HFA-227, HFA-134A, or mixtures thereof” is in improper English grammatical form and now also in improper Markush format. Since there are only two elements, i.e. HFA-227 and HFA-134A, there can only be one mixture, i.e. the mixture of HFA-227 and HFA-134A. What other mixtures are possible? Moreover, a proper Markush claim has the general format “selected from the group consisting of A, B, and C”, not “selected from the group consisting of A, B, or C”. 

***Applicant is advised that to overcome all the issues just presented, the plural term “mixtures” should be amended to “mixture”, and “or” should be amended to “and”, i.e. “HFA-227, HFA-134A, and a mixture thereof”. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation “substantially free of liquid state propellant in fluid contact with the at least one pharmaceutically-active compound”, which renders the claim indefinite for the following reasons:
1. It is noted that the original specification defines “substantially free” in the context of a liquid state propellant as meaning that less than 5%, less than 4%, less than 3%, less than 2%, less than 1%, less than 0.5%, or 0% of the mass of the liquid-state propellant used to make the intermixture according to the present disclosure is in fluid contact with the at least one pharmaceutically-active compound.
Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
2. One of ordinary skill in the art cannot definitively ascertain how the expression “in fluid contact with the at least one pharmaceutically-active compound” necessarily further limits the amount of liquid state propellant in the first vessel. Hence, one of ordinary skill in the art cannot definitively ascertain the difference between the first vessel being substantially free of liquid state propellant, and the first vessel being substantially free of liquid state propellant that is in fluid contact with the at least one pharmaceutically-active compound. Indeed, if the first vessel contained only a few microparticles of active homogeneously dispersed in a large quantity of liquid state propellant, only a tiny fraction of the entire mass of the liquid propellant would actually be in physical contact with the active (i.e. the molecules of propellant touching the outer surface of the scant few tiny active particles). 
a mass of polar co-solvent of less than 1% of the total mass of the pharmaceutical composition produced herein”. One of ordinary skill in the art cannot definitively ascertain whether “of the total mass of the pharmaceutical composition produced herein” refers to the composition in each of the respective vessels, or rather the final composition produced after combining the contents of the two vessels. 
Claim 21 stipulates that the poly(ethylene oxide) polymer is limited to one with a “low” molecular weight. The term “low” is a relative, arbitrary and subjective criterion. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of “low” and thus what constitutes low and not low. Applicant has furnished no evidence in support of their assertion to the contrary, i.e. that “one of skill in the art understands what low means in the context of PEO”. 
Claim 24, which depends from claim 21, stipulates in a wherein clause that “liquid hydrofluoroalkane propellant is added to the intermixture”. Claim 21 provides that the intermixture is formed by transferring “a quantity of the liquid hydrofluoroalkane propellant…from the second vessel into the first vessel”. Indeed, “a quantity” can reasonably be interpreted to mean any quantity ranging from a tiny fraction of the hydrofluoroalkane in the second vessel to all of it. Hence, one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the limitation of claim 24. One interpretation is that claim 24 means that more hydrofluoroalkane is added from the second vessel is being added beyond some initial “quantity” added from the second vessel. Another interpretation is that all of the hydrofluoroalkane from the second vessel 
***claim 24 is being interpreted, in like manner to claim 21, to be open to any and all quantities of liquid hydrofluoroalkane propellant.
Claim 25 is in improper Markush format, and thus one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. Applicasnt is advised that a proper Markush claim has the general format “selected from the group consisting of A, B, and C”, not “selected from the group consisting of A, B, or C”.
Claims 22-30 and 32 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sawant et al. (U.S. Patent Application Pub. No. 2007/0286814), in view of Govind et al. (U.S. Patent Application Pub. No. 2005/0089478) and Errington (3M [online]; 2012).
Applicant Claims
Applicant’s elected subject matter is directed to a method of making a pharmaceutical composition comprising transferring from a second vessel a quantity of 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Sawant et al. disclose a method of making a stable aerosol pharmaceutical formulation suitable for MDI administration comprising making an excipient solution in one vessel comprising 0.05-1 wt% PEG200 or PEG400 (i.e. low-molecular weight poly(ethylene oxide)), polyvinylpyrrolidone polymers, and e.g. HFA-227 propellant; making a homogenized suspension of pharmaceutically active particles with diameter of 5 microns or less and e.g. HFA-227 propellant in another vessel; and then combining the excipient solution and the homogenized suspension of pharmaceutical active (i.e. the two vessels are effectively in “fluid communication”; wherein the pharmaceutical active can be e.g. formoterol (i.e. a beta agonist) and a beta-agonist can be combined with a corticosteroid; and wherein the excipient solution and the homogenized suspension of pharmaceutical active are substantially free of alcohol and water (i.e. polar solvents/co-solvents) (abstract; paragraphs 0002, 0010, 0013, 0014, 0016-0018, 0021, 0023, 0033; Table 1).
Govind et al. disclose a method of making a stable pharmaceutical formulation suitable for pMDI administration comprising combining HFA-227, 0.05-0.35 wt% PEG, polyvinylpyrrolidone, formoterol fumarate dihydrate, and budesonide in a vessel; 
Errington discloses i) that the primary propellant in pMDIs is a gas at room temperature; and ii) that the pressure-filling process is the most prevalent technique for manufacturing pMDIs in the industry, and involves the propellant being held in a pressurized vessel in liquid form, and driven under pressure into a drug-containing composition being held in another vessel.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Sawant et al. do not explicitly disclose that the pharmaceutical active is specifically the combination of formoterol fumarate dihydrate and budesonide, and that the propellant (e.g. HFA-227) that is mixed with the pharmaceutical active, before combining with the excipient solution, is in the vapor-phase. These deficiencies are cured by the teachings of Govind et al. and Errington.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Sawant et al., Govind et al., and Errington, outlined supra, to devise Applicant's claimed method. 
Sawant et al. disclose a method of making a stable aerosol pharmaceutical formulation comprising making an excipient solution in one vessel comprising 0.05-1 wt% PEG200 or PEG400 (i.e. low-molecular weight poly(ethylene oxide)),  et al. disclose that a stable pharmaceutical formulation suitable for pMDI administration can be made by combining HFA-227, 0.05-0.35 wt% PEG, polyvinylpyrrolidone, formoterol fumarate dihydrate, and budesonide in a vessel; wherein the pharmaceutical actives are in microparticle form, and the formulation exhibits excellent physical stability with minimal to no flocculation or sedimentation;  since anyone of ordinary skill in the art would know that a vapor is a substance in the gas phase at a temperature lower than its critical temperature, and that a vapor is readily condensed into a liquid by applying pressure without reducing the temperature, and since Errington discloses the pressure-filling 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed December 21, 2020 have been fully considered but they are not persuasive.
i) Applicant contends that the Final Office Action, in stating “Sawant also expressly discloses that their pMDI is an aerosol, which one of ordinary skill in the art would understand is a suspension of active particles in a gas medium”, is “a mischaracterization of Sawant”, that “although the purpose of Sawant is to create an aerosol including pMDI…there is nothing in Sawant that indicates it is an aerosol until the method of Sawant is finished”, that “all references to the combination of the active pharmaceutical ingredient and the propellant refer to homogenization to form the solution or the fact that the suspension is a homogenized suspension”, and that “homogenization is a process that is used with liquids, not gases”. 
The Examiner, however, would like to point out the following:
1. The Office Action has not mischaracterized Sawant at all. Sawant does expressly disclose that their pMDI is an aerosol, and it’s a simple and indisputable fact that one of ordinary skill in the art would understand that an aerosol is a suspension of active particles in a gas medium. These are facts that Applicant does not dispute. The quote at issue from the Office Action is nothing more than a statement of these facts.
2. On the other hand, in stark contrast to Applicant’s assertion, Sawant never expressly discloses or even reasonably suggests that at no point during the method of manufacturing the aerosol pMDI can the propellant not be in the gas state. This would certainly appear to be a mischaracterization of Sawant. Applicant appears to assert that the entire method of Sawant requires all propellant to strictly remain in the liquid state, until the very end, when presumably all the liquid-state propellant instantaneously and somewhat magically transforms to gas-state propellant, as if to cue the completion of the method. This is simply not the case. Nothing at all in Sawant forbids the existence of gas-state propellant until the very end of the method. 
3. Indeed, paragraph [0023] of Sawant discloses the general step in which “the pharmaceutically active agent is homogenized with…HFA propellant”. Even assuming absolutely correct in their assertion that “homogenization is a process that is used with liquids, not gases”, and thus that this specific step requires the combination of the active and propellant to be in liquid form, nothing in Sawant strictly limits the active particles to remain suspended in liquid phase propellant indefinitely. On the contrary, one of ordinary skill in the art would clearly recognize that the goal of the method is the production of an aerosol, in which the active particles are suspended in gas-phase propellant, and thus, if anything, the active particles cannot remain suspended in liquid-phase propellant. 
4. Paragraph [0033] discloses that “the resulting homonogenized suspension was transferred from the homogenizer to the mixing vessel”. There does not appear to be any limitations put on keeping the propellant in the liquid state in the vessel (i.e. which is equivalent to the “first vessel” in the presently claimed method) once the homogenizer stage is completed. On the contrary, as Errington point out, “the primary propellant in pMDIs is a gas at room temperature”. Hence, one of ordinary skill in the art would understand that this said vessel in Sawant contains active particles suspended in HFA in the gas phase (i.e. the “vapor phase”). There is no reason to believe that the contents of the vessel are not at room temperature, and thus that the propellant is not in the gas phase.
5. The second vessel in Sawant contains a solution comprising PEG, PVP, and HFA. Obviously a “solution” can certainly be reasonably construed to be a liquid, and HFA in the “second vessel” can thus be said to be in “liquid form”. Sawant provides that the contents of vessel 2 (the said solution) are combined with the contents of vessel 1 (i.e. the drug suspension). From Errington, this can be done via pressure filling, in which the solution in vessel 2 is held under pressure and filled into the canister containing the 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/DAVID BROWE/Primary Examiner, Art Unit 1617